DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s submission of the English translation has been acknowledged. Therefore, the benefits accords to the CN application with filing date 06/15/2017.
 	The objection to applicant's specification made on 05/13/2021 is withdrawn in response to applicant’s correction.
	Applicant's arguments filed 08/12/2021 with respect to claim(s) 20, 30, and 34 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the Examiner changes the 102(a)(2) rejection in view of He to a 103 rejection in view of He and new prior art Oh et al. (US 2017/0280440 A1).

Examiner’s Note
 	Examiner interprets the limitation “first uplink control channel is allocated by a network device using a first preset timing rule that is determined according to the first type of the first uplink control information” and “second uplink control channel is allocated by a network device using a second preset timing rule that is determined according to the second type of the second uplink control information” of claims 20, 30, and 34 to be that the network device allocates uplink control channel based on a rule corresponding to periodic or non-periodic UCI (=first/second preset timing rule), see original specification [0088] and [0097]-[0098]. 

Claim Objections
 	Claim(s) 22 is/are objected to because of the following informalities:  
Claim 22 recites “selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises, by the terminal device, the target uplink control channel” but it should be “selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises selecting, by the terminal device, the target uplink control channel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 20-21, 26, 28, 30-31, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0249458 A1) in view of Oh et al. (US 2017/0280440 A1).

A method, comprising:
selecting, by a terminal device, a target uplink control channel from a group of uplink control channels comprising a first uplink control channel and a second uplink control channel, wherein the first uplink control channel corresponds to first uplink control information having a first type, and the second uplink control channel corresponds to second uplink control information having a second type (Fig. 3, [0015], [0017]-[0018]: UE selects PUCCH resource for a proper PUCCH channel (=determining a target uplink control channel) out of at least two different sets of PUCCH resources (=a group of uplink control channel), i.e., first set of PUCCH resource and second set of PUCCH resource, where first set of PUCCH resource is used for first UCI, i.e., HARQ-ACK and SR (=first UCI having a first type) and second set of resource is used for second UCI, i.e., P-CSI (=second UCI having a second type)), and wherein the first uplink control channel is allocated by a network device ([0096]: eNB configures the UE to perform the teachings of examples 1-16. [0068]: UE receives first sets of PUCCH resources for transmitting UCI), and the second uplink control channel is allocated by the network device ([0096]: eNB configures the UE to perform the teachings of examples 1-16. [0068]: UE receives second sets of PUCCH resources for transmitting UCI); and
sending, by the terminal device, target uplink control information on the target uplink control channel, wherein the target uplink control information comprises the first uplink control information and the second uplink control information (Fig. 3: stage S9, [0018]: UE transmits HARQ-ACK/SR multiplexed with P-CSI (=target UCI) in the selected PUCCH resource (=target uplink control channel)).
He does not disclose, but Oh discloses wherein the first uplink control channel is allocated by a network device using a first preset timing rule that is determined according to the first type of the first uplink control information ([0063], [0076]: PUCCH (i.e., PUCCH formats 4/5) is configured by base station for the terminal to transmit UCI based on the kind of UCI, i.e., periodic CSI (=first type of Note: the examiner equates periodic= first preset timing rule), and the second uplink control channel is allocated by the network device using a second preset timing rule that is determined according to the second type of the second uplink control information ([0063], [0075]: PUCCH (i.e., PUCCH formats 1/1a/1b/3) is configured by base station for the terminal to transmit UCI based on the kind of UCI, i.e., HARQ-ACK, SR, and/or non-periodic CSI (=second type of the second UCI). Note: the examiner equates non-periodic= second preset timing rule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when sending HARQ-ACK and SR and P-SCI, as taught by He, to use a configured PUCCH based on the kind of UCI, i.e., HARQ-ACK, periodic, CSI, non-periodic CSI, and/or SR, as taught by Oh.
Doing so allows the base station to configure the terminal to periodically or non-periodically report UCI (Oh: [0063], [0075]-[0076]).

Regarding claim 34, He discloses An apparatus (Fig. 7, [0060]: machine 500 may be a UE), comprising:
a non-transitory storage medium including executable instructions (Fig. 7, [0066]: non-transitory machine readable media 522 includes instructions 524); and
a processor (Fig. 7, [0063]: processor 502);
wherein the executable instructions, when executed by the processor, cause the apparatus to:
select a target uplink control channel from a group of uplink control channels comprising a first uplink control channel and a second uplink control channel, wherein the first uplink control channel corresponds to first uplink control information having a first type, and the second uplink control channel corresponds to second uplink control information having a second type (Fig. 3, [0015], [0017]-[0018]: UE selects PUCCH resource for a proper PUCCH channel (=determining a target uplink control channel) out of at least two different sets of PUCCH resources (=a group of uplink control channel), i.e., first set of PUCCH resource and second set of PUCCH resource, where first set of PUCCH resource is used for first UCI, i.e., HARQ-ACK and SR (=first UCI having a first type) and second set of resource is used for second UCI, i.e., P-CSI (=second UCI having a second type)), and the second uplink control channel is allocated by the network device ([0096]: eNB configures the UE to perform the teachings of examples 1-16. [0068]: UE receives second sets of PUCCH resources for transmitting UCI); and 
send target uplink control information on the target uplink control channel, wherein the target uplink control information comprises the first uplink control information and the second uplink control information (Fig. 3: stage S9, [0018]: UE transmits HARQ-ACK/SR multiplexed with P-CSI (=target UCI) in the selected PUCCH resource (=target uplink control channel)).
He does not disclose, but Oh discloses wherein the first uplink control channel is allocated by a network device using a first preset timing rule that is determined according to the first type of the first uplink control information ([0063], [0076]: PUCCH (i.e., PUCCH formats 4/5) is configured by base station for the terminal to transmit UCI based on the kind of UCI, i.e., periodic CSI (=first type of the first UCI). Note: the examiner equates periodic= first preset timing rule), and the second uplink control channel is allocated by the network device using a second preset timing rule that is determined according to the second type of the second uplink control information ([0063], [0075]: PUCCH (i.e., PUCCH formats 1/1a/1b/3) is configured by base station for the terminal to transmit UCI based on the kind of UCI, i.e., HARQ-ACK, SR, and/or non-periodic CSI (=second type of the second UCI). Note: the examiner equates non-periodic= second preset timing rule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when sending HARQ-ACK and SR and P-SCI, as 
Doing so allows the base station to configure the terminal to periodically or non-periodically report UCI (Oh: [0063], [0075]-[0076]).

Regarding claims 21 and 35, He in view of Oh discloses all features of claims 20 and 34 as outlined above. 
He further discloses wherein selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises (Fig. 3, [0017]-[0018]: UE selects PUCCH resource for a proper PUCCH channel (=determining the target uplink control channel) out of at least two different sets of PUCCH resources (=a group of uplink control channel), i.e., first set of PUCCH resource and second set of PUCCH resource):
selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel (Fig. 3, [0017]-[0018]: UE selects PUCCH resource for a proper PUCCH channel (=determining the target uplink control channel) out of at least two different sets of PUCCH resources (=a group of uplink control channel), i.e., first set of PUCCH resource and second set of PUCCH resource) according to a capacity of the first uplink control channel and a capacity of the second uplink control channel, wherein the target uplink control channel is an uplink control channel having a greater capacity of the first uplink control channel and the second uplink control channel ([0018]: PUCCH resource selection for PUCCH is based on the PUCCH resource with a larger capacity between the first set of PUCCH resource and second set of PUCCH resource).


He further discloses wherein:
the first uplink control information is hybrid automatic repeat request-acknowledgement information, and the second uplink control information is first-type channel state information ([0017]-[0018]: first set of PUCCH resources for first UCI includes HARQ-ACK and second set of PUCCH resources for second UCI include P-CSI);
the first uplink control information is second-type channel state information, and the second uplink control information is the first-type channel state information; or
the first uplink control information is first-type scheduling request information, and the second uplink control information is hybrid automatic repeat request-acknowledgement information, the first-type channel state information, or the second-type channel state information ([0017]-[0018]: first set of PUCCH resources for first UCI includes SR and second set of PUCCH resources for second UCI include P-CSI).

Regarding claim 28, He in view of Oh discloses all features of claim 20 as outlined above. 
He further discloses wherein before the terminal device sends the target uplink control information on the target uplink control channel, the method further comprises (Fig. 3: stage S9, [0018]-[0019]: there are stages before stage 9 where the UE multiplexes HARQ-ACK and P-CSI in the selected PUCCH resource):
receiving, by the terminal device, configuration information, wherein the configuration information indicates that the terminal device is allowed to simultaneously transmit the first uplink control information and the second uplink control information (Fig. 3: stage S1. [0018]: at stage S1, the UE receives configuration information about whether simultaneous PUCCH, i.e., HARQ-ACK, and PUCCH, i.e., P-CSI, is allowed).

Regarding claim 30, He discloses A method, comprising:
selecting, by a network device, a target uplink control channel from a group of uplink control channels comprising a first uplink control channel and a second uplink control channel, wherein the first uplink control channel corresponds to first uplink control information having a first type, and the second uplink control channel corresponds to second uplink control information having a second type ([0060]: machine 500 performs the techniques discussed hereinafter, wherein the machine 500 may be an eNB. Fig. 3, [0017]-[0018]: select PUCCH resource for PUCCH (=determining a target uplink control channel) out of at least two different sets of PUCCH resources (=a group of uplink control channel), i.e., first set of PUCCH resource and second set of PUCCH resource, where each PUCCH resource is configured for UCI, i.e., first set of PUCCH resource is used for HARQ-ACK and SR (=first UCI having a first type) and second set of PUCCH resource is used for P-CSI (=second UCI having a second type)); and
receiving, by the network device on the target uplink control information, target uplink control information sent by a terminal device, wherein the target uplink control information comprises the first uplink control information and the second uplink control information ([0013]: eNB receives UCI from UE in PUCCH, where the UCI includes HARQ-ACK/SR and CQI/PMI/RI. Fig. 3: stage S9, [0018]: UE transmits HARQ-ACK/SR multiplexed with P-CSI (=target UCI) in the selected PUCCH resource (=target uplink control channel)).
He does not disclose, but Oh discloses wherein the first uplink control channel is allocated by a network device using a first preset timing rule that is determined according to the first type of the first uplink control information ([0063], [0076]: PUCCH (i.e., PUCCH formats 4/5) is configured by base station for the terminal to transmit UCI based on the kind of UCI, i.e., periodic CSI (=first type of the first UCI). Note: the examiner equates periodic= first preset timing rule), and the second uplink  using a second preset timing rule that is determined according to the second type of the second uplink control information ([0063], [0075]: PUCCH (i.e., PUCCH formats 1/1a/1b/3) is configured by base station for the terminal to transmit UCI based on the kind of UCI, i.e., HARQ-ACK, SR, and/or non-periodic CSI (=second type of the second UCI). Note: the examiner equates non-periodic= second preset timing rule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when sending HARQ-ACK and SR and P-SCI, as taught by He, to use a configured PUCCH based on the kind of UCI, i.e., HARQ-ACK, periodic, CSI, non-periodic CSI, and/or SR, as taught by Oh.
Doing so allows the base station to configure the terminal to periodically or non-periodically report UCI (Oh: [0063], [0075]-[0076]).

Regarding claim 31, He in view of Oh discloses all features of claim 30 as outlined above. 
He further discloses wherein determining, by the network device, the target uplink control channel from the first uplink control channel and the second uplink control channel comprises ([0060]: machine 500 performs the techniques discussed hereinafter, wherein the machine 500 may be an eNB. Fig. 3, [0017]-[0018]: select PUCCH resource for a proper PUCCH channel (=determining the target uplink control channel) from first set of PUCCH resource and second set of PUCCH resource):
determining, by the network device, the target uplink control channel from the first uplink control channel and the second uplink control channel according to a capacity of the first uplink control channel and a capacity of the second uplink control channel, wherein the target uplink control channel is an uplink control channel having a greater capacity of the first uplink control channel and the second uplink control channel ([0018]: PUCCH resource selection for PUCCH is .



 	Claim(s) 22-23, 27, 32-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0249458 A1) in view of Oh et al. (US 2017/0280440 A1) and Yin et al. (US 2018/0324787 A1).

Regarding claims 22 and 36, He in view of Oh discloses all features of claims 20 and 34 as outlined above. 
He in view of Oh does not disclose, but Yin discloses wherein:
selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel according to a service type corresponding to the first uplink control information, an end moment of the first uplink control channel, and an end moment of the second uplink control channel ([0049]: PUCCH channel selection is based on service type of the SR (=first UCI), i.e., URLLC and eMBB (=service type). [0102]-[0104]: UE determines PUCCH resource with higher payload (=target PUCCH) out of at least two different sets of PUCCH resources (=a group of uplink control channel), i.e., a first PUCCH resource for a first UCI, i.e., SR, and a second PUCCH resource for a second UCI, i.e., HARQ-ACK. [0097], [0109]-[0110]: in NR, PUCCH durations may be the same or different (=end moment of the first uplink control channel and end moment of the second uplink control channel), i.e., the PUCCH for SR fully overlap or partially overlap with PUCCH for HARQ-ACK);
selecting the target uplink control channel comprises ([0102]-[0104]: UE determines PUCCH resource with higher payload (=target PUCCH)):
when the first uplink control information is control information corresponding to a first-type service and the end moment of the first uplink control channel is the same as the end moment of the second uplink control channel, selecting the target uplink control channel to be an uplink control channel having a greater capacity of the first uplink control channel and the second uplink control channel ([0097], [0109]: in NR, PUCCH durations may be the same or different. The case where PUCCH durations are the same (=end moment of the first uplink control channel is the same as the end moment of the second uplink control channel), is the same as in LTE where all PUCCH have the same duration time. For example, [0098]: in a full overlap case, the PUCCH for HARQ-ACK and the PUCCH for SR have the same length and both UCIs are jointly coded and transmitted on one PUCCH. [0102]-[0104], [0106]: one PUCCH is selected based on the maximum payload size among the multiple PUCCHs so that HARQ-ACK and SR can be transmitted together. [0049]: PUCCH channel selection is further based on service type of the SR, i.e., URLLC (=first-type service));
when the first uplink control information is control information corresponding to the first-type service and a difference between the end moment of the first uplink control channel and the end moment of the second uplink control channel is less than or equal to a first threshold, selecting the target uplink control channel to be an uplink control channel having a greater capacity of the first uplink control channel and the second uplink control channel;
when the first uplink control information is control information corresponding to the first-type service and the end moment of the first uplink control channel is different from the end moment of the second uplink control channel, selecting the target uplink control channel to be an uplink control channel having an earlier end moment of the first uplink control channel and the second uplink control channel; or
when the first uplink control information is control information corresponding to the first-type service, and the difference between the end moment of the first uplink control channel and the end moment of the second uplink control channel is greater than the first threshold, selecting the target uplink control channel to be an uplink control channel having an earlier end moment of the first uplink control channel and the second uplink control channel; and
wherein a service latency of the first-type service is less than or equal to a preset latency threshold, or a service bit error rate of the first-type service is less than or equal to a preset bit error rate threshold ([0058], [0111]: SR with high priority, i.e., URLCC, requires a PUCCH to satisfy the latency requirement (=preset latency threshold). Note: to satisfy the latency requirement, the service latency of the SR in URLCC needs to be less or equal to the latency requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE selecting PUCCH resource for a proper PUCCH channel, as taught by He, to consider the service type, i.e., URLLC, and the higher payload of the PUCCH resource in case the PUCCH of the SR and the PUCCH of the HARQ-ACK fully overlap each other, as taught by Yin.
Doing so allows the UE to select a PUCCH based on priorities in new radio with service types URLLC and eMBB (Yin: [0041], [0044], [0047], [0049]).

Regarding claim 32, He in view of Oh discloses all features of claim 30 as outlined above. 
He in view of Oh does not disclose, but Yin discloses wherein:
selecting, by the network device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises selecting, by the network device, the target uplink control channel according to a service type corresponding to the first uplink control information, an end moment of the first uplink control channel, and an end moment of the second uplink control channel ([0187]: eNB determines PUCCH formats and configurations for SR and other UCI as described in Fig. 17 and [0179]-[0186] where the UE performs the method of determining a PUCCH. Note: therefore, the configuration includes the steps determined by the gNB and for the UE to perform the following methods. [0049]: PUCCH channel selection is based on service type of the SR (=first UCI), i.e., URLLC and eMBB (=service type). [0102]-[0104]: UE determines PUCCH resource with higher payload (=target PUCCH) out of at least two different sets of PUCCH resources (=a group of uplink control channel), i.e., a first PUCCH resource for a first UCI, i.e., SR, and a second PUCCH resource for a second UCI, i.e., HARQ-ACK. [0097], [0109]-[0110]: in NR, PUCCH durations may be the same or different (=end moment of the first uplink control channel and end moment of the second uplink control channel), i.e., the PUCCH for SR fully overlap or partially overlap with PUCCH for HARQ-ACK);
selecting the target uplink control channel comprises ([0102]-[0104]: UE determines PUCCH resource with higher payload (=target PUCCH)):
when the first uplink control information is control information corresponding to a first-type service and the end moment of the first uplink control channel is the same as the end moment of the second uplink control channel, selecting the target uplink control channel to be an uplink control channel having a greater capacity of the first uplink control channel and the second uplink control channel ([0097], [0109]: in NR, PUCCH durations may be the same or different. The case where PUCCH durations are the same (=end moment of the first uplink control channel is the same as the end moment of the second uplink control channel), is the same as in LTE where all PUCCH have the same duration time. For example, [0098]: in a full overlap case, the PUCCH for HARQ-ACK and the PUCCH for SR have the same length and both URLLC (=first-type service));
when the first uplink control information is control information corresponding to a first-type service and a difference between the end moment of the first uplink control channel and the end moment of the second uplink control channel is less than or equal to a first threshold, selecting the target uplink control channel to be an uplink control channel having a greater capacity of the first uplink control channel and the second uplink control channel;
when the first uplink control information is control information corresponding to a first-type service and the end moment of the first uplink control channel is different from the end moment of the second uplink control channel, selecting the target uplink control channel to be an uplink control channel having an earlier end moment of the first uplink control channel and the second uplink control channel; or
when the first uplink control information is control information corresponding to a first-type service and the difference between the end moment of the first uplink control channel and the end moment of the second uplink control channel is greater than the first threshold, selecting the target uplink control channel to be an uplink control channel having an earlier end moment of the first uplink control channel and the second uplink control channel; and
wherein a service latency of the first-type service is less than or equal to a preset latency threshold or a service bit error rate of the first-type service is less than or equal to a preset bit error rate threshold ([0058], [0111]: SR with high priority, i.e., URLCC, requires a PUCCH to satisfy the latency requirement (=preset latency threshold). Note: to satisfy the latency requirement, the service latency of the SR in URLCC needs to be less or equal to the latency requirement).

Doing so allows the UE to select a PUCCH based on priorities in new radio with service types URLLC and eMBB (Yin: [0041], [0044], [0047], [0049]).

Regarding claims 23 and 37, He in view of Oh discloses all features of claims 20 and 34 as outlined above. 
He further discloses wherein selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel a capacity of the first uplink control channel, and a capacity of the second uplink control channel (Fig. 3, [0017]-[0018]: UE selects PUCCH resource for a proper PUCCH channel (=determining the target uplink control channel) out of at least two different sets of PUCCH resources (=a group of uplink control channel) based on the PUCCH format X resource with a larger capacity between the first set of PUCCH format X resource and second set of PUCCH format X resource, where first set of PUCCH format X resource is used for first UCI, i.e., HARQ-ACK and SR. Note: examiner takes a broader interpretation of “service type”. He discloses in [0014]-[0015], different types of PUCCH formats in LTE, i.e., PUCCH format 1, 2, 3, and X (=service types), where PUCCH format X is used in massive CA application).
according to a service type corresponding to the first uplink control information ([0049]: PUCCH channel selection is based on service type of the SR, i.e., URLLC and eMBB (=service type). [0102]-[0104]: UE determines PUCCH resource with higher payload (=target PUCCH) from a first PUCCH resource for a first UCI, i.e., SR, and a second PUCCH resource for a second UCI, i.e., HARQ-ACK. In one example, first PUCCH resource for first UCI, i.e., SR, has higher payload), and wherein:
when the first uplink control information is control information corresponding to a first-type service, the target uplink control channel is an uplink control channel having a greater capacity of the first uplink control channel and the second uplink control channel, and a service latency of the first-type service is less than or equal to a preset latency threshold or a service bit error rate of the first-type service is less than or equal to a preset bit error rate threshold ([0049]: SR may be used in URLLC (=first-type service). [0102]-[0104]: UE determines PUCCH resource with higher payload (=target PUCCH) from a first PUCCH resource for a first UCI, i.e., SR, and a second PUCCH resource for a second UCI, i.e., HARQ-ACK. In one example, first PUCCH resource for first UCI, i.e., SR, has higher payload. [0058], [0111]: SR with high priority, i.e., URLCC, requires a PUCCH to satisfy the latency requirement (=preset latency threshold). Note: to satisfy the latency requirement, the service latency of the SR in URLCC needs to be less or equal to the latency requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE selecting PUCCH resource for a proper PUCCH channel, as taught by He, to consider the service type, i.e., URLLC, and the higher payload of the PUCCH resource, as taught by Yin.
Doing so allows the UE to select a PUCCH based on priorities in new radio with service types URLLC and eMBB (Yin: [0041], [0044], [0047], [0049]).


He further discloses wherein the first-type channel state information is periodic channel state information, the first-type scheduling request information is a scheduling request requesting for serving of a first-type service ([0017]-[0018]: second resource format X for second UCI includes P-CSI (periodic CSI) and first resource format X for first UCI includes SR. Note: examiner takes a broader interpretation of “first-type service”. He discloses in [0014]-[0015], different types of PUCCH formats in LTE, i.e., PUCCH format X (=first-type service), where PUCCH format X is used in massive CA application), and wherein:
a service latency of the first-type service is less than or equal to a preset latency threshold; or
a service bit error rate of the first-type service is less than or equal to a preset bit error rate threshold ([0015]: for PUCCH format X, UCI target block error rate requirement for HARQ-ACK is 1% BLER (=equal to a preset bit error rate threshold)).
He in view of Oh does not disclose, but Yin discloses the second-type channel state information is low latency channel state information ([0049]: there are CSI in URLLC and CSI in eMBB. [0058]: for each CSI there is a periodic CSI and an aperiodic CSI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE that is able to transmit P-CSI, as taught by He, to also transmit CSI in URLLC, as taught by Yin.
Doing so allows the UE to prioritize CSI in a high priority channel (Yin: [0049]).

Regarding claim 33, He in view of Oh discloses all features of claim 30 as outlined above. 
He further discloses wherein selecting, by the network device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises selecting, by the network device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel, a capacity of the first uplink control channel, and a capacity of the second uplink control channel ([0060]: machine 500 performs the techniques discussed hereinafter, wherein the machine 500 may be an eNB. Fig. 3, [0017]-[0018]: select PUCCH resource for a proper PUCCH channel (=determining the target uplink control channel) out of at least two different sets of PUCCH resources (=a group of uplink control channel) based on the PUCCH format X resource with a larger capacity between the first set of PUCCH format X resource and second set of PUCCH format X resource, where first set of PUCCH format X resource is used for first UCI, i.e., HARQ-ACK and SR. Note: examiner takes a broader interpretation of “service type”. He discloses in [0014]-[0015], different types of PUCCH formats in LTE, i.e., PUCCH format 1, 2, 3, and X (=service types), where PUCCH format X is used in massive CA application).
He in view of Oh does not disclose, but Yin discloses selecting PUCCH resources according to a service type corresponding to the first uplink control information ([0049]: PUCCH channel selection is based on service type of the SR, i.e., URLLC and eMBB (=service type). [0102]-[0104]: UE determines PUCCH resource with higher payload (=target PUCCH) from a first PUCCH resource for a first UCI, i.e., SR, and a second PUCCH resource for a second UCI, i.e., HARQ-ACK. In one example, first PUCCH resource for first UCI, i.e., SR, has higher payload), and wherein:
when the first uplink control information is control information corresponding to a first-type service, the target uplink control channel is an uplink control channel having a greater capacity of the first uplink control channel and the second uplink control channel, and a service latency of the first-type service is less than or equal to a preset latency threshold or a service bit error rate of the first-type service is less than or equal to a preset bit error rate threshold ([0044]: base station configures the UE with PUCCH formats for SR. [0049]: SR may be used in URLLC (=first-type service). [0102]-[0104]: UE determines PUCCH resource with higher payload (=target PUCCH) from a first latency requirement (=preset latency threshold). Note: to satisfy the latency requirement, the service latency of the SR in URLCC needs to be less or equal to the latency requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB selecting PUCCH resource for a proper PUCCH channel, as taught by He, to consider the service type, i.e., URLLC, and the higher payload of the PUCCH resource, as taught by Yin.
Doing so allows the base station to configure the UE to select a PUCCH based on priorities in new radio with service types URLLC and eMBB (Yin: [0041], [0044], [0047], [0049]).

	Claim(s) 24 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0249458 A1) in view of Oh et al. (US 2017/0280440 A1), Yin et al. (US 2018/0324787 A1), and Yuan et al. (US 2021/0022129 A1).

Regarding claims 24 and 38, He in view of Oh discloses all features of claims 20 and 34 as outlined above. 
He in view of Oh and Yin does not disclose, but Yuan discloses wherein the first uplink control channel and the second uplink control channel overlap in time, and selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises selecting, by the terminal device, the target uplink control channel according to an end moment of the first uplink control channel and an end moment of the second uplink control channel (Figs. 6B-C, [0072]: two different sets of PUCCH resources (=a group of uplink control channel) one of the PUCCH resources 510 and 520 by considering the end occasions of both PUCCH resources), wherein:
the target uplink control channel is an uplink control channel having an earlier end moment of the first uplink control channel and the second uplink control channel (Figs. 6B-C, [0072]: terminal device selects one of PUCCH resource 510 or PUCCH resource 520 based on the PUCCH resource with the earlier ending occasion, i.e., PUCCH resource 510); or
when a difference between the end moment of the first uplink control channel and the end moment of the second uplink control channel is greater than a first threshold, the target uplink control channel is an uplink control channel having an earlier end moment of the first uplink control channel and the second uplink control channel (Figs. 6B-C, [0072]: the selection of one of PUCCH resource 510 or PUCCH resource 520 based on the PUCCH resource with the earlier ending occasion, i.e., PUCCH resource 510, is to help to reduce the latency of the multi-CSI transmission. Note: in order to help to reduce the latency, the difference between the ending occasions must be greater than a threshold based on the original specification of the instant application, i.e., [0112] discloses that the selection of the earlier end moment of the two uplink control channels is based on the difference of the end moments being greater than a first threshold so that a latency requirement can be satisfied); or
when the difference between the end moment of the first uplink control channel and the end moment of the second uplink control channel is less than or equal to the first threshold, the target uplink control channel is randomly selected to be the first uplink control channel or the second uplink control channel.

Doing so reduces a latency of multi-CSI transmission (Yuan: [0072]).

	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0249458 A1) in view of Oh et al. (US 2017/0280440 A1) and Xiong et al. (US 2016/0094996 A1).

Regarding claim 25, He in view of Oh discloses all features of claim 20 as outlined above. 
He in view of Oh does not disclose, but Xiong discloses wherein the first uplink control channel and the second uplink control channel overlap in time, wherein selecting, by the terminal device, the target uplink control channel from the group of uplink control channels comprising the first uplink control channel and the second uplink control channel comprises selecting, by the terminal device, the target uplink control channel according to a start moment of the first uplink control channel and a start moment of the second uplink control channel or according to an end moment of the first uplink control channel and an end moment of the second uplink control channel (Fig. 3A, [0038]: UE needs to transmit PUCCH-SR (=first uplink control channel) and PUCCH-ACK/NACK (=second uplink control channel) and determines to use subframe B in PUCCH-SR (=target uplink control channel) to transmit ACK/NACK because subframe A in PUCCH-SR (=start moment of the first uplink control channel) and subframe C in PUCCH-ACK/NACK (=end moment of the second uplink control channel) has no overlapping issue while subframe B in PUCCH-ACK/NACK (=start moment of subframe B in PUCCH-SR (=end moment of the first uplink control channel)), and wherein:
when the end moment of the second uplink control channel is earlier than the end moment of the first uplink control channel and a difference between the start moment of the second uplink control channel and the start moment of the first uplink control channel is less than a second threshold, the target uplink control channel is the second uplink control channel;
when the end moment of the second uplink control channel is later than the end moment of the first uplink control channel, the target uplink control channel is the first uplink control channel (Fig. 3A, [0038]: subframe C in PUCCH-ACK/NACK is later than subframe B in PUCCH-SR, so UE determines to use subframe B in PUCCH-SR to transmit ACK/NACK); or
when the end moment of the second uplink control channel is earlier than the end moment of the first uplink control channel and the difference between the start moment of the second uplink control channel and the start moment of the first uplink control channel is greater than or equal to the second threshold, the target uplink control channel is the first uplink control channel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE selecting PUCCH resource for a proper PUCCH channel, as taught by He, to consider the overlapping subframes of two PUCCHs and the start moments and end moments of the two PUCCH, and send ACK/NACK in the PUCCH-SR, as taught by Xiong.
Doing so overcomes the overlapping issue when two UCIs are transmitted in the same subframes but in different PUCCH (Xiong: [0038]).

	Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0249458 A1) in view of Oh et al. (US 2017/0280440 A1) and Han et al. (US 2017/0208585 A1).

Regarding claim 29, He in view of Oh discloses all features of claim 20 as outlined above. 
He further discloses wherein:
the target uplink control information comprises N-bit information, wherein N is less than or equal to a quantity of bits corresponding to a capacity of the target uplink control channel ([0018]: PUCCH resource selection for HARQ-ACK multiplexed with P-CSI is based on the PUCCH resource with a larger capacity or a the smallest capacity but still able to accommodate all bits of the UCIs. Note: N-bit information is all bit of P-CSI multiplexed with HARQ-ACK because the PUCCH resource is selected in such a way to accommodate all bits of both UCIs. Thus, N is less than or equal to the quantity of bits corresponding to a capacity of the target uplink control channel because all bit of P-CSI and HARQ-ACK are transmitted on the PUCCH).
He in view of Oh does not disclose, but Han discloses N-bit information having a highest priority of the first uplink control information and the second uplink control information ([0003]: PUCCH used for CSI may overlap with PUCCH used for HARQ-ACK. Fig. 2: step S220. [0080]-[0082]: UCI bits of ACK/NACK bits and CSI bits are calculated and the UE determines the payload capacity of the PUCCH, where ACK/NACK bits have higher priority than CSI bits. In one case, all CSI bits are discarded and only ACK/NACK bits are transmitted on the PUCCH. In another case, only a portion of CSI bits are discarded and the portion of CSI bits are coded together with ACK/NACK bits and are transmitted on the PUCCH. Therefore, in both cases, the bits of the UCI is less or equal to the payload capacity of the PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting HARQ-ACK multiplexed with P-CSI, as taught by He, to transmit the most important bits of the ACK/NACK and CSI, as taught by Han.
.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/T.H.N./Examiner, Art Unit 2478        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478